Cockrell, J.
A paper entitled Petition for Rehearing has been marked filed here and has been presented to us for consideration.
A cursory examination of the so styled petition for rehearing, consisting of thirteen type-written pages shows that.it is an attempt to reargue the whole case heretofore presented to, and duly considered and decided by, this court. Issue is taken with the court on practically every finding of law or fact, with voluminous excerpts from the evidence and petitioner’s comments thereon. Should a re-hearing be granted such zeal on the part of counsel might be commendable, but it is out of place in an ex-parte petition.
Following the long established rule of this court, frequently expresed in its Reports, we shall decline to entertain the petition or permit it to become part of our records. Jones v. Fox, 23 Fla. 462, 2 South. Rep. 853; Sauls v. Freeman, 24 Fla. 225, 4 South. Rep. 577; Summerlin v. Thompson, 31 Fla. 369, text 391, 12 South. Rep. 667; Steele v. State, 33 Fla. 354, 14 South. Rep. 841; Florida Land Rock Phos. Co. v. Anderson, 39 South. Rep. 392, decided at this term.
Shackleford, C. J., and Whitfield, J., concur.
Taylor, Hocker and Parkhill, jj., concur in the opinion.